DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 20 and 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 20 recites “the conductive pins extend parallel to the coil axis” that is directed to a non-elected invention. Claim 22 recites “the main and back surfaces are flat surfaces extending perpendicular to the coil axis” that is directed to a non-elected invention
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20 and 22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the conductive pins extend parallel to the coil axis” in claim 20 and “the main and back surfaces are flat surfaces extending perpendicular to the coil axis” in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 24 is objected to because of the following informalities:
Claim 24, line 1, “end surface” should be --the end surface--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites “the conductive pins extend parallel to the coil axis” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure according to the elected species does not mention “the conductive pins extend parallel to the coil axis”.
Claim 22 recites “the main and back surfaces are flat surfaces extending perpendicular to the coil axis” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure according to the elected species does not mention “the main and back surfaces are flat surfaces extending perpendicular to the coil axis”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 15, and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the side surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim. As best understood, the examiner will interpret “the side surface” as “the end surface”.
Claim 20 recites “the conductive pins extend parallel to the coil axis” is indefinite and contradicts the claim limitations of claim 1. Claim 1 already recited “a helical coil having a coil axis extending between the main surface and the back surface of the element body” which will contradict the limitations of claim 20 having “the conductive pins extend parallel to the coil axis”.
Claim 21 recites “the conductive pins” is indefinite and unclear since there are conductive pins for either the first plurality of conductive portions and the second plurality of conductive portions.
Claim 22 recites “the main and back surfaces are flat surfaces extending perpendicular to the coil axis” is indefinite and contradicts the claim limitations of claim 1. Claim 1 already recited “a helical coil having a coil axis extending between the main surface and the back surface of the element body” which will contradict the limitations of claim 22 having “the main and back surfaces are flat surfaces extending perpendicular to the coil axis”.
Claim 24 recites the limitation "the first side surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim. As best understood, “the first side surface” should be “the first end surface”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 15, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. [JP 10-125544] in view of Schaffer et al. [U.S. Pub. No. 2012/0058676].
Regarding Claim 1 (see 112 rejection above), Nishimura et al. shows a coil device comprising (Figs. 1(a)-1(b)): 
a plate-like element body (1, Paragraph [0028]) having opposing main (see Figs. 1(a)-1(b) and Drawing 1 below, main surface MS) and back (back surface BS) surfaces and an end surface (end surface ES) extending between the main and back surfaces (see Figs. 1(a)-1(b) and Drawing 1 below), the surface areas of the main and back surfaces each being greater than the surface area of the side surface (Paragraph [0028], the surface areas of main surface MS and back surface BS will be LxW = 2.0 mm x 1.2 mm = 2.4 mm2 is greater than the surface area of end surface ES will be LxH = 2.0 mm x 0.9 mm = 1.8 mm2); 
a helical coil having a coil axis (coil axis CA) extending between the main surface and the back surface of the element body (see Figs. 1(a)-1(b) and Drawing 1 below), the helical coil including a first plurality of conductive portions (top elements 2) located closer to the main surface of the element body than to the back surface of the element body (see Figs. 1(a)-1(b) and Drawing 1 below, top elements 2 are located closer to main surface MS than back surface BS), each of the first plurality of conductive portions being a conductive pin (top elements 2 is an elongated conductor having a diameter and connected with elements 3 can be considered a pin); and 
a connection terminal (element 3 connected to element 4 or element 4) provided on the end surface of the element body (see Figs. 1(a)-1(b) and Drawing 1 below) and connected to the helical coil (see Figs. 1(a)-1(b) and Drawing 1 below).  
Moreover, to disclose the term “pin”, Schaffer et al. shows a device (Figs. 9-9f) teaching and suggesting each of the first plurality of conductive portions (920, see Figs. 9-9f) being a conductive pin (Paragraphs [0101], [0266]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the first plurality of conductive portions being a conductive pin as taught by Schaffer et al. for the device as disclosed by Nishimura et al. to secure electrical contacts to form an inductive device with the benefit of lowering resistance to improve inductor characteristics (Paragraph [0266]).
In addition, having each of the first plurality of conductive portions being a conductive pin would have been an obvious design choice since the construction of a pin is a solid material, which is a metal bulk material or pure metal, that can improve conductivity and lower resistance to achieve improve inductor characteristics (https://www.merriam-webster.com/dictionary/pin). By the definition of pin, another motivation would be to facilitate electrical contacts by fastening.
Regarding Claim 2, Nishimura et al. shows the helical coil further comprise a second plurality of conductive portions (bottom elements 2) located closer to the back surface of the element body than to the main surface of the element body (see Figs. 1(a)-1(b) and Drawing 1 below, bottom elements 2 is closer to back surface BS than to main surface MS), each of the second plurality of the conductive portions being a conductive pin (bottom elements 2 is an elongated conductor, having a diameter and connected with elements 3 can be considered a pin).
Moreover, Schaffer et al. shows an inductor (Figs. 9-9f) teaching and suggesting each of the plurality of conductive portions (922, see Figs. 9-9f) being a conductive pin (Paragraphs [0101], [0266]).
Regarding Claim 5, Nishimura et al. shows each of the conductive portions of the first and second plurality of conductive portions are circular in cross-section (see Figs.1(a)-1(b) and Drawing 1 below, Paragraphs [0028], [0031], [0034]).
Regarding Claim 15, Nishimura et al. shows an electronic device (electronic circuit, Paragraph [0063]) including the coil of claim 2 (see claim 2 above), wherein the helical coil includes conductive connecting portions (elements 3 except the element 3 connected with element 4) which connect pins of the first plurality of conductive portions (top elements 2) to the conductive portions of the second plurality of conductive portions (bottom element 2, see Figs. 1(a)-1(b) and Drawing 1 below), the conductive connecting portions (elements 3 except the element 3 connected with element 4) being located on the end surface of the element body (see Figs. 1(a)-1(b) and Drawing 1 below, elements 3 located on end surface ES).
Schaffer et al. also shows the helical coil includes conductive connecting portions (see Figs. 9-9f) which connect pins of the first plurality of conductive portions (920, see Figs. 9-9f) to the conductive portions of the second plurality of conductive portions (922, see Figs. 9-9f).
Regarding Claim 21, the combination of Nishimura et al. in view of Schaffer et al. shows the conductive pins (element 2 of Nishimura et al. or element 920 of Schaffer et al.) extend perpendicular to the coil axis (CA, see Figs. 1(a)-1(b) and Drawing 1 below).  
Regarding Claim 23, Nishimura et al. shows the connection terminal (element 3 connected to element 4 or element 4) is connected to an end of the helical coil (see Figs. 1(a)-1(b) and Drawing 1 below).  
Regarding Claim 24, Nishimura et al. shows end surface (see Figs. 1(a)-1(b) and Drawing 1 below, end surface ES) is a first end surface (first surface S1) and the plate-like element body (1) is a parallelopiped body (Paragraph [0028]) comprising: 
the main surface (main surface MS), the main surface being planar an extending parallel to the coil axis (see Figs. 1(a)-1(b) and Drawing 1 below, main surface MS extending parallel to coil axis CA); 
the back surface (back surface BS), the back surface being planar and extending parallel to the coil axis and parallel to the main surface (see Figs. 1(a)-1(b) and Drawing 1 below, back surface BS extending parallel to coil axis CA and parallel to the main surface MS); 
and the first side surface (first surface S1) and second (second surface S2), third (third surface S3) and fourth (fourth surface S4) side surfaces, each of the side surfaces being planar and extending perpendicular to the main and back surfaces (see Figs. 1(a)-1(b) and Drawing 1 below, first surface S1, second surface S2, third surface S3, fourth surface S4 extending perpendicular to main surface MS and back surface BS).  
Regarding Claim 25, Nishimura et al. shows the helical coil includes conductive connection portions (except the element 3 connected with element 4) which connect pins of the first plurality of conductive portions (top elements 2) to pins of the second plurality of conducive portions (bottom elements 2), a first subset of the conductive connection portions being located on the first side surface (see Figs. 1(a)-1(b) and Drawing 1 below, a first subset of elements 3 being located on first surface S1), a second subset of the conductive connections portions being located on the second side surface (see Figs. 1(a)-1(b) and Drawing 1 below, a second subset of elements 3 being located on second surface S2), the second side surface opposing the first side surface (see Figs. 1(a)-1(b) and Drawing 1 below, second surface S2 opposing first surface S1).
Schaffer et al. also shows the helical coil includes conductive connecting portions (see Figs. 9-9f) which connect pins of the first plurality of conductive portions (920, see Figs. 9-9f) to pins of the second plurality of conductive portions (922, see Figs. 9-9f).

Claims 1-2, 5, 15, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. [JP 10-125544] in view of Ling [U.S. Patent No. 5,576,680] and Schaffer et al. [U.S. Pub. No. 2012/0058676] (for additional motivational purposes).
Regarding Claim 1 (see 112 rejection above), Nishimura et al. shows a coil device comprising (Figs. 1(a)-1(b)): 
a plate-like element body (1, Paragraph [0028]) having opposing main (see Figs. 1(a)-1(b) and Drawing 1 below, main surface MS) and back (back surface BS) surfaces and an end surface (end surface ES) extending between the main and back surfaces (see Figs. 1(a)-1(b) and Drawing 1 below), the surface areas of the main and back surfaces each being greater than the surface area of the side surface (Paragraph [0028], the surface areas of main surface MS and back surface BS will be LxW = 2.0 mm x 1.2 mm = 2.4 mm2 is greater than the surface area of end surface ES will be LxH = 2.0 mm x 0.9 mm = 1.8 mm2); 
a helical coil having a coil axis (coil axis CA) extending between the main surface and the back surface of the element body (see Figs. 1(a)-1(b) and Drawing 1 below), the helical coil including a first plurality of conductive portions (top elements 2) located closer to the main surface of the element body than to the back surface of the element body (see Figs. 1(a)-1(b) and Drawing 1 below, top elements 2 are located closer to main surface MS than back surface BS), each of the first plurality of conductive portions being a conductive pin (top elements 2 is an elongated conductor having a diameter and connected with elements 3 can be considered a pin); and 
a connection terminal (element 3 connected to element 4 or element 4) provided on the end surface of the element body (see Figs. 1(a)-1(b) and Drawing 1 below) and connected to the helical coil (see Figs. 1(a)-1(b) and Drawing 1 below).  
Moreover, to disclose the term “pin”, Ling shows an inductor (Figs. 1A-1H) teaching and suggesting each of the first plurality of conductive portions (bottom elements 135, see Fig. 1E) being a conductive pin (Col. 4, Lines 20-52).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the first plurality of conductive portions being a conductive pin as taught by Ling for the device as disclosed by Nishimura et al to secure electrical contacts with conductive lines to form an inductive circuit to achieve desirable operating characteristics for inductances (Col. 4, Lines 20-52) and the formation of the inductive circuit by conductive pin 135 and inductive lines 115-1, 140-1 can also prevent instant high voltage and current to be discharged to minimize damage (Col. 4, Lines 66-67 to Col. 5, Lines 1-9). Additional motivation would have been to obtain the benefit of lowering resistance to improve inductor characteristics (Paragraph [0266] of Schaffer et al.).
In addition, having each of the first plurality of conductive portions being a conductive pin would have been an obvious design choice since the construction of a pin is a solid material, which is a metal bulk material or pure metal, that can improve conductivity and lower resistance to achieve improve inductor characteristics (https://www.merriam-webster.com/dictionary/pin). By the definition of pin, another motivation would be to facilitate electrical contacts by fastening.
Regarding Claim 2, Nishimura et al. shows the helical coil further comprise a second plurality of conductive portions (bottom elements 2) located closer to the back surface of the element body than to the main surface of the element body (see Figs. 1(a)-1(b) and Drawing 1 below, bottom elements 2 is closer to back surface BS than to main surface MS), each of the second plurality of the conductive portions being a conductive pin (bottom elements 2 is an elongated conductor, having a diameter and connected with elements 3 can be considered a pin).
Moreover, Ling shows an inductor (Figs. 1A-1H) teaching and suggesting each of the plurality of conductive portions (top elements 135, see Fig. 1E) being a conductive pin (Col. 4, Lines 20-52).
Regarding Claim 5, Nishimura et al. shows each of the conductive portions of the first and second plurality of conductive portions are circular in cross-section (see Figs.1(a)-1(b) and Drawing 1 below, Paragraphs [0028], [0031], [0034]).
Regarding Claim 15, Nishimura et al. shows an electronic device (electronic circuit, Paragraph [0063]) including the coil of claim 2 (see claim 2 above), wherein the helical coil includes conductive connecting portions (elements 3 except the element 3 connected with element 4) which connect pins of the first plurality of conductive portions (top elements 2) to the conductive portions of the second plurality of conductive portions (bottom element 2, see Figs. 1(a)-1(b) and Drawing 1 below), the conductive connecting portions (elements 3 except the element 3 connected with element 4) being located on the end surface of the element body (see Figs. 1(a)-1(b) and Drawing 1 below, elements 3 located on end surface ES).
Ling also shows the helical coil includes conductive connecting portions (115 or 140) which connect pins of the first plurality of conductive portions (bottom elements 135, see Fig. 1E) to the conductive portions of the second plurality of conductive portions (top elements 135, see Fig. 1E).
Regarding Claim 21, the combination of Nishimura et al. in view of Ling shows the conductive pins (element 2 of Nishimura et al. or elements 135, Col. 4, Lines 20-52 of Ling) extend perpendicular to the coil axis (CA, see Figs. 1(a)-1(b) and Drawing 1 below).  
Regarding Claim 23, Nishimura et al. shows the connection terminal (element 3 connected to element 4 or element 4) is connected to an end of the helical coil (see Figs. 1(a)-1(b) and Drawing 1 below).  
Regarding Claim 24, Nishimura et al. shows end surface (see Figs. 1(a)-1(b) and Drawing 1 below, end surface ES) is a first end surface (first surface S1) and the plate-like element body (1) is a parallelopiped body (Paragraph [0028]) comprising: 
the main surface (main surface MS), the main surface being planar an extending parallel to the coil axis (see Figs. 1(a)-1(b) and Drawing 1 below, main surface MS extending parallel to coil axis CA); 
the back surface (back surface BS), the back surface being planar and extending parallel to the coil axis and parallel to the main surface (see Figs. 1(a)-1(b) and Drawing 1 below, back surface BS extending parallel to coil axis CA and parallel to the main surface MS); 
and the first side surface (first surface S1) and second (second surface S2), third (third surface S3) and fourth (fourth surface S4) side surfaces, each of the side surfaces being planar and extending perpendicular to the main and back surfaces (see Figs. 1(a)-1(b) and Drawing 1 below, first surface S1, second surface S2, third surface S3, fourth surface S4 extending perpendicular to main surface MS and back surface BS).  
Regarding Claim 25, Nishimura et al. shows the helical coil includes conductive connection portions (except the element 3 connected with element 4) which connect pins of the first plurality of conductive portions (top elements 2) to pins of the second plurality of conducive portions (bottom elements 2), a first subset of the conductive connection portions being located on the first side surface (see Figs. 1(a)-1(b) and Drawing 1 below, a first subset of elements 3 being located on first surface S1), a second subset of the conductive connections portions being located on the second side surface (see Figs. 1(a)-1(b) and Drawing 1 below, a second subset of elements 3 being located on second surface S2), the second side surface opposing the first side surface (see Figs. 1(a)-1(b) and Drawing 1 below, second surface S2 opposing first surface S1).
Ling also shows the helical coil includes conductive connecting portions (115 or 140) which connect pins of the first plurality of conductive portions (bottom elements 135, see Fig. 1E) to pins of the second plurality of conductive portions (top elements 135, see Fig. 1E).


Claims 1-2, 5, 15, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. [JP 10-125544] in view of Harrison et al. [U.S. Patent No. 7,821,374] and Schaffer et al. [U.S. Pub. No. 2012/0058676] (for motivational purposes).
Regarding Claim 1 (see 112 rejection above), Nishimura et al. shows a coil device comprising (Figs. 1(a)-1(b)): 
a plate-like element body (1, Paragraph [0028]) having opposing main (see Figs. 1(a)-1(b) and Drawing 1 below, main surface MS) and back (back surface BS) surfaces and an end surface (end surface ES) extending between the main and back surfaces (see Figs. 1(a)-1(b) and Drawing 1 below), the surface areas of the main and back surfaces each being greater than the surface area of the side surface (Paragraph [0028], the surface areas of main surface MS and back surface BS will be LxW = 2.0 mm x 1.2 mm = 2.4 mm2 is greater than the surface area of end surface ES will be LxH = 2.0 mm x 0.9 mm = 1.8 mm2); 
a helical coil having a coil axis (coil axis CA) extending between the main surface and the back surface of the element body (see Figs. 1(a)-1(b) and Drawing 1 below), the helical coil including a first plurality of conductive portions (top elements 2) located closer to the main surface of the element body than to the back surface of the element body (see Figs. 1(a)-1(b) and Drawing 1 below, top elements 2 are located closer to main surface MS than back surface BS), each of the first plurality of conductive portions being a conductive pin (top elements 2 is an elongated conductor having a diameter and connected with elements 3 can be considered a pin); and 
a connection terminal (element 3 connected to element 4 or element 4) provided on the end surface of the element body (see Figs. 1(a)-1(b) and Drawing 1 below) and connected to the helical coil (see Figs. 1(a)-1(b) and Drawing 1 below).  
Moreover, to disclose the term “pin”, Harrison et al. shows a device (Figs. 1a-1g) teaching and suggesting each of the first plurality of conductive portions (outer side elements 108, see Figs. 1a-1g) being a conductive pin (Paragraph [0034]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the first plurality of conductive portions being a conductive pin as taught by Harrison et al. for the device as disclosed by Nishimura et al. to secure electrical contacts to form an inductive device with the benefit of lowering resistance to improve inductor characteristics (Paragraph [0266] of Schaffer et al.).
In addition, having each of the first plurality of conductive portions being a conductive pin would have been an obvious design choice since the construction of a pin is a solid material, which is a metal bulk material or pure metal, that can improve conductivity and lower resistance to achieve improve inductor characteristics (https://www.merriam-webster.com/dictionary/pin). By the definition of pin, another motivation would be to facilitate electrical contacts by fastening.
Regarding Claim 2, Nishimura et al. shows the helical coil further comprise a second plurality of conductive portions (bottom elements 2) located closer to the back surface of the element body than to the main surface of the element body (see Figs. 1(a)-1(b) and Drawing 1 below, bottom elements 2 is closer to back surface BS than to main surface MS), each of the second plurality of the conductive portions being a conductive pin (bottom elements 2 is an elongated conductor, having a diameter and connected with elements 3 can be considered a pin).
Moreover, Harrison et al. shows an inductor (Figs. 1a-1g) teaching and suggesting each of the plurality of conductive portions (inner side elements 108, see Figs. 1a-1g) being a conductive pin (Paragraph [0034]).
Regarding Claim 5, Nishimura et al. shows each of the conductive portions of the first and second plurality of conductive portions are circular in cross-section (see Figs.1(a)-1(b) and Drawing 1 below, Paragraphs [0028], [0031], [0034]).
Regarding Claim 15, Nishimura et al. shows an electronic device (electronic circuit, Paragraph [0063]) including the coil of claim 2 (see claim 2 above), wherein the helical coil includes conductive connecting portions (elements 3 except the element 3 connected with element 4) which connect pins of the first plurality of conductive portions (top elements 2) to the conductive portions of the second plurality of conductive portions (bottom element 2, see Figs. 1(a)-1(b) and Drawing 1 below), the conductive connecting portions (elements 3 except the element 3 connected with element 4) being located on the end surface of the element body (see Figs. 1(a)-1(b) and Drawing 1 below, elements 3 located on end surface ES).
Harrison et al. also shows the helical coil includes conductive connecting portions (113 or 306) which connect pins of the first plurality of conductive portions (outer side elements 108, see Figs. 1a-1g) to the conductive portions of the second plurality of conductive portions (inner side elements 108, see Figs. 1a-1g).
Regarding Claim 21, the combination of Nishimura et al. in view of Harrison et al. shows the conductive pins (element 2 of Nishimura et al. or elements 108 of Harrison et al.) extend perpendicular to the coil axis (CA, see Figs. 1(a)-1(b) and Drawing 1 below).  
Regarding Claim 23, Nishimura et al. shows the connection terminal (element 3 connected to element 4 or element 4) is connected to an end of the helical coil (see Figs. 1(a)-1(b) and Drawing 1 below).  
Regarding Claim 24, Nishimura et al. shows end surface (see Figs. 1(a)-1(b) and Drawing 1 below, end surface ES) is a first end surface (first surface S1) and the plate-like element body (1) is a parallelopiped body (Paragraph [0028]) comprising: 
the main surface (main surface MS), the main surface being planar an extending parallel to the coil axis (see Figs. 1(a)-1(b) and Drawing 1 below, main surface MS extending parallel to coil axis CA); 
the back surface (back surface BS), the back surface being planar and extending parallel to the coil axis and parallel to the main surface (see Figs. 1(a)-1(b) and Drawing 1 below, back surface BS extending parallel to coil axis CA and parallel to the main surface MS); 
and the first side surface (first surface S1) and second (second surface S2), third (third surface S3) and fourth (fourth surface S4) side surfaces, each of the side surfaces being planar and extending perpendicular to the main and back surfaces (see Figs. 1(a)-1(b) and Drawing 1 below, first surface S1, second surface S2, third surface S3, fourth surface S4 extending perpendicular to main surface MS and back surface BS).  
Regarding Claim 25, Nishimura et al. shows the helical coil includes conductive connection portions (except the element 3 connected with element 4) which connect pins of the first plurality of conductive portions (top elements 2) to pins of the second plurality of conducive portions (bottom elements 2), a first subset of the conductive connection portions being located on the first side surface (see Figs. 1(a)-1(b) and Drawing 1 below, a first subset of elements 3 being located on first surface S1), a second subset of the conductive connections portions being located on the second side surface (see Figs. 1(a)-1(b) and Drawing 1 below, a second subset of elements 3 being located on second surface S2), the second side surface opposing the first side surface (see Figs. 1(a)-1(b) and Drawing 1 below, second surface S2 opposing first surface S1).
Harrison et al. also shows the helical coil includes conductive connecting portions (113 or 306) which connect pins of the first plurality of conductive portions (outer side elements 108, see Figs. 1a-1g) to pins of the second plurality of conductive portions (inner side elements 108, see Figs. 1a-1g).

    PNG
    media_image1.png
    608
    539
    media_image1.png
    Greyscale

Drawing 1
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837